United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 20, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-41389
                         Conference Calendar



THEODORE FLANAGAN,

                                     Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:03-CV-172
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Theodore Flanagan, Texas inmate #734335, appeals the

district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915A(b) of his pro se and in forma pauperis (“IFP”) civil

rights complaint.    Flanagan asserts that the district court

abused its discretion by dismissing his complaint without

allowing him to conduct discovery.    Flanagan reiterates his

contention that Assistant Attorneys General Jeremy T. Hackman and


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41389
                                  -2-

S. Michael Bozarth perpetrated a fraud against the district court

and this court by filing responses in the proceedings conducted

on Flanagan’s federal habeas petition although they had not taken

and filed anti-bribery statements and oaths of office as required

by the Texas Constitution.

     We review for an abuse of discretion the district court’s

dismissal as frivolous under 28 U.S.C. § 1915A of Flanagan’s 42

U.S.C. § 1983 complaint.     See Martin v. Scott, 156 F.3d 578, 580

(5th Cir. 1998).

     Flanagan has not established that Hackman and Bozarth were

required to take and file the oaths at issue.    Flanagan has not

challenged the district court’s conclusion that the lack of proof

of the filing of the oaths at issue falls short of establishing

that Hackman and Bozarth did not take the required oaths.

Flanagan’s failure to identify error in the district court’s

analysis is the same as if he had not appealed the judgment.     See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Furthermore, a violation of state law, standing alone, does

not establish a violation of federal constitutional law.

Giovanni v. Lynn, 48 F.3d 908, 912-13 (5th Cir. 1995).     Flanagan

has not explained how the conduct of which he complains entitled

him to relief under 42 U.S.C. § 1983.

     Flanagan’s appeal is without arguable merit and is DISMISSED

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,
                            No. 03-41389
                                 -3-

219-20 (5th Cir. 1983).    The district court’s dismissal of

Flanagan’s 42 U.S.C. § 1983 complaint as frivolous and the

dismissal of the instant appeal as frivolous count as two strikes

for purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 385-88 (5th Cir. 1996).      Previously, Flanagan

accumulated a strike in Flanagan v. Nacogdoches County Jail, No.

97-41082 (5th Cir. Jul. 29, 1998).     See Adepegba, 103 F.3d at

387.    Flanagan thus has accumulated at least three strikes and is

subject to the 28 U.S.C. § 1915(g) bar.

       Accordingly, Flanagan may not proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    28 U.S.C. § 1915(g).

       APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

IMPOSED.